Citation Nr: 1031606	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  94-36 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a left knee disorder or 
a right knee disorder.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active military service from August 1979 to June 
1983.

This appeal initially came before the Board of Veterans' Appeals 
(Board) from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Offices (RO) in St. Paul, 
Minnesota and in St. Petersburg, Florida.  During the pendency of 
this appeal, jurisdiction of the Veteran's claims files was 
transferred to the St. Petersburg, Florida, Regional Office.

In an April 1994 rating action, the RO denied the Veteran's 
application to reopen a claim of entitlement to service 
connection for a back disorder.  In November 2000, the RO denied 
the Veteran's application to reopen claims for service connection 
for a left knee disorder and a right knee disorder.  In March 
2007, the Board denied the claims addressed in this decision.  
The Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In November 2009, the Court 
issued a Memorandum Decision which affirmed the Board's decision 
that there was new and material evidence to reopen claims for 
service connection for a low back disorder and a bilateral (left 
and right) knee disorder, but vacated that portion of the Board's 
decision which denied those claims on the merits after reopening.  
The claims now return to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Court, in its November 2009 Memorandum Decision, determined 
that the Veteran's lay contentions that he had low back pain and 
bilateral knee pain chronically after service were sufficient to 
require that he be afforded VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Request all of the Veteran's VA treatment 
records from 1983 to the present which reflect 
treatment of a back disorder or either knee, 
especially records related to radiologic 
examination of either knee or the back.  

2.  Afford the Veteran an opportunity to provide 
any non-VA clinical or non-clinical records since 
1983 which disclose that the Veteran complained 
of, was treated for, or lost time from work for, 
or obtained employment modification for a back or 
knee disorder, to include any radiologic 
examination records related to either knee or the 
back.  

3.  Then, afford the Veteran VA examination of 
the back and knees.  The examiner should review 
the claims folder, and note such review in the 
claims folder.  The examiner should review the 
service treatment records, the Veteran's post-
service clinical records, the Veteran's 
statements, and any other pertinent evidence of 
record.  The examiner should discuss the 
Veteran's account of the chronicity of symptoms 
since his service discharge.  Any necessary 
diagnostic examination should be conducted.

The examiner should then specifically address the 
following questions:  

(i).  What diagnosis should be assigned for each 
disorder of the back currently present?  What 
diagnosis should be assigned for each disorder of 
the right knee, left knee, or bilateral knees 
which is currently present?  

(ii).  Is it at least as likely as not (a 50 
percent or higher degree of probability) that a 
knee disorder: 
(a) had its onset during the Veteran's 
military service, or, (b) was present 
within one year following the Veteran's 
service discharge, or, (c) was aggravated 
by the Veteran's military service or any 
incident thereof, or, (d) has been chronic 
and continuous since the Veteran's service 
discharge?

(iii).  Is it is at least as likely as not (a 50 
percent or higher degree of probability) that a 
back disorder: 
(a) had its onset during the Veteran's 
military service, or, (b) was present 
within one year following the Veteran's 
service discharge, or, (c) was aggravated 
by the Veteran's military service or any 
incident thereof, or, (d) has been chronic 
and continuous since the Veteran's service 
discharge?

The examiner should provide the rationale for 
each opinion expressed.  If the examiner is 
unable to reach an opinion because there are 
insufficient facts or data within the claims 
file, the examiner should identify the relevant 
testing, records, or other information needed to 
provide the requested opinion.  Thereafter, 
necessary development should be completed by the 
agency of original jurisdiction, and the claims 
files returned to the examiner for completion of 
the requested opinion.

4.  Review the additional evidence that has been 
obtained and readjudicate each claim on the 
merits.  If any of the benefits sought on appeal 
remain denied, the Veteran, and his 
representative, should be furnished a 
supplemental statement of the case and given the 
opportunity to respond thereto.

Thereafter, this appeal should be returned to this Board for 
further appellate review, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


